Citation Nr: 9925484	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  91-49 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a fungal infection 
of both feet.

2.  Entitlement to service connection for traumatic arthritis 
of the left ankle.

3.  Dissatisfaction with an initial rating for a scar of the 
left leg, as a residual of an injury of the left ankle, 
currently evaluated as noncompensably disabling.

4.  Dissatisfaction with an initial rating for peripheral 
nerve injury secondary to an injury of the left ankle, 
currently evaluated as noncompensably disabling.

5.  Entitlement to a 10 percent rating based on multiple 
noncompensable service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1988 rating 
decision in which the RO granted service connection for a 
scar on the left leg and assigned a noncompensable disability 
evaluation.  The veteran had claimed service connection for 
residuals of a left leg injury.  The RO denied service 
connection for residuals of a left foot injury on the basis 
that it was not shown in service and was due to documented 
post-service injuries to the left foot.  The veteran appealed 
and was afforded a hearing at the RO in January 1990.  At 
that hearing, testimony was also taken on the issue of 
entitlement to service connection for a fungal infection of 
both feet.  The claim for a compensable rating for the scar 
on the left leg was denied by the hearing officer in February 
1990.  In a September 1992 decision, the Board expanded the 
issues on appeal to include entitlement to service connection 
for a fungal infection of both 
feet and entitlement to service connection for traumatic 
arthritis of the left ankle.  The Board remanded the case for 
evidentiary development to include VA 
examinations.  The veteran was afforded a second hearing at 
the RO on all three issues in September 1994.  His claims 
were denied by the hearing officer in a January 1995 SSOC.



In an October 1996 rating action, the RO granted secondary 
service connection for peripheral nerve injury of the left 
ankle due to the service connected scar on the left leg above 
the ankle; a noncompensable disability evaluation was 
assigned.  The October 1996 rating action also denied a 10 
percent evaluation based on multiple, noncompensable, service 
connected disabilities.  A timely NOD was filed and a SOC was 
issued in February 1997.  The veteran filed his substantive 
appeal with respect to the issue of entitlement to an 
increased (compensable) rating for peripheral nerve injury of 
the left ankle and entitlement to a 10 percent evaluation 
pursuant to 38 C.F.R. § 3.324 in March 1997.  In an April 
1998 decision, the Board remanded the issues listed on the 
title page of this decision for evidentiary development.  All 
of the development requested in the April 1998 Board remand 
has not been completed.  The case has been returned to the 
Board fur further appellate consideration.

Inasmuch as the appeals concerning the scar of the left leg 
and the peripheral nerve injury are from an original award, 
the Board has framed those issues as shown on the title page 
of this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


REMAND

Initially, the Board notes that this case has previously been 
remanded in September 1992 and in April 1998 for the purpose 
of conducting VA examinations.  The case was returned to the 
Board following the April 1998 remand without completing the 
requested development.  Appellate review of the claims folder 
showed that the veteran had difficulty reporting for 
scheduled VA examinations, which may have been due, in part, 
to a stroke which limited his ability to appear for the 
examinations.  The record was not clear as to the reason(s) 
that the veteran had not appeared for his scheduled 
examinations.  For that reason, in January 1999, it was 
requested that the administrative service at the Board 
contact the veteran's representative at the Board to 
ascertain whether the veteran was unable to obtain 
transportation to be examined at a VA facility and might need 
assistance (possibly in the form of a ride in a DAV van to 
the VA facility for the examination(s)), or 

whether he was unable to leave his home to go to a VA 
facility due to his physical condition.  The Board did not 
receive a response directly from the veteran's 
representative, but evidence was received from the veteran in 
May 1999, accompanied by a waiver of RO review pursuant to 
the provisions of 38 C.F.R. § 20.1304 (c) (1998).  In 
pertinent part, the veteran indicated that when he had 
received notice of the earlier scheduled VA examinations, the 
"van" had filled up.  The veteran contacted the RO to 
request enough advance notice of examinations so that he 
could obtain a seat on the "van" to ride to the VA 
facility.  The veteran indicated that these requests had been 
ignored.  The Board construes the veteran's statements as a 
willingness to be examined at a VA medical facility.  As 
such, a remand is warranted.  Additional reasons for remand 
are addressed below with consideration of each disability.


a.  Service Connection for a Fungal Infection of Both Feet

The veteran's service medical records were destroyed by fire 
at the National Personnel Records Center (NPRC) in July 1973.  
As such, there is a heightened duty to assist the veteran in 
his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Despite the absence of the veteran's service medical records, 
daily sick reports and morning reports were obtained which 
document that the veteran was hospitalized in service in June 
and July 1945.  The diagnoses indicated in those reports is 
trichophytosis of the feet and abscess of the left leg, and 
abscess of the left ankle, secondary to epidermophytosis.  
Both trichophytosis and epidermophytosis are types of fungal 
and skin infections.  As such, there is medical evidence of 
fungal infection of the feet in service.

The clinical findings on VA examinations in November 1993 and 
August 1996 confirm a current disability, most recently 
diagnosed as a chronic fungal infection of both feet and 
chronic tinea pedis.

The veteran has indicated in several statements and in his 
testimony at the September 1994 RO hearing, that he was 
treated shortly after his discharge from 

service through the present time for a chronic fungal 
infection of both feet.  He testified that the private 
doctors from whom he received treatment are no longer alive.  
He maintains that he was treated in 1945 and 1946 at a VA 
facility identified variously as Hines VA in Chicago and 
Heinz VA in Mayward, Illinois.  The RO has requested all of 
the veteran's treatment records from the Hines VA Medical 
Center (VAMC) in Chicago, Illinois, for the period from 1945 
to 1947.  A response was received from that facility in 
February 1986 indicating that there were no records of 
treatment for the veteran during that period.


b.  Traumatic Arthritis of the Left Ankle

The veteran and his representative have contended, in some 
statements, that the veteran sustained a fracture of the left 
ankle in service at the same time as the injury which 
resulted in the scarring of the left leg above the ankle and 
which is currently rated noncompensably disabling.  In other 
statements and clinical records, the veteran has presented a 
medical history of infection of the left ankle with 
subsequent surgery and no report of fracture.  The clinical 
records do not confirm a previous fracture of the left ankle 
and there is some disagreement with regard to whether the 
veteran has traumatic arthritis of the left ankle at the 
current time.  X-rays of the veteran's left foot in October 
1986 showed no evidence of fracture, dislocation, destructive 
bony change or soft tissue abnormality.

On VA examination in November 1993, the examiner reviewed X-
rays of the veteran's left foot and ankle from 1990.  He 
concluded that there were mild degenerative changes of the 
tibiotalar joint with osteophytes over the medial tibia 
and anterior tibia which could simply be expected for an 
individual of the veteran's age.  No specific trauma was 
noted on examination or in review of the X-rays on file.

Records received at the Board on March 5, 1998, include a 
Radiology Diagnostic Report from the Greenville, South 
Carolina VAMC.  An X-ray of the veteran's left ankle in April 
1994 found evidence of moderate post-traumatic hypertrophic 

degenerative arthritis involving the medial tibiotalor joint 
margins and the anterior articular margin of the distal tibia 
at the tibiotalar joint.  There were milder degenerative 
changes present posteriorly of the tibiotalar joint.

There are multiple references in VA outpatient treatment 
records to degenerative joint disease of the left foot; these 
references are not supported by contemporaneous X-ray 
findings.

On VA examination in August 1996, the examiner ordered X-rays 
of the veteran's left ankle to specifically determine the 
amount of arthritis and whether there was any evidence of an 
old fracture of the left ankle or foot.  X-rays of the left 
ankle showed no abnormality.

In December 1998, the veteran submitted multiple medical 
records, including a report of x-ray of the left foot and 
left ankle from October1998.  The x-ray was interpreted to 
show no definite acute fracture or dislocation.  There was 
evidence of slight degenerative changes and minimal old 
trauma including in the region of the medial malleolus tip.  
A November 1998 bone scan revealed abnormal increased uptake 
within the distal left fibula at the level of the ankle and 
the distal right first metatarsal.  The radiologist noted 
that the uptake within the left ankle probably correlated 
with the veteran's pain, but there was no correlation shown 
in review of the plain films, so the etiology was not 
entirely clear.  The possibility of a poorly visualized 
avulsion fracture, stress fracture or incomplete fracture was 
noted.  The veteran also submitted undated color Polaroid 
photographs of his left foot and ankle.

Insofar as the veteran's service medical records were 
destroyed and are not available for consideration in this 
appeal, the nature of the veteran's reported injury to his 
left lower extremity should be clarified from available 
sources, to the extent that such clarification is possible.  
Initially, the veteran should be asked to indicate the 
specific nature of any and all injuries in service to the 
left lower extremity, and to track the treatment of the left 
lower extremity thereafter.  Subsequently, on remand, the VA 
examiner will need to specifically address the 
inconsistencies in the 

record and respond fully to the questions posed for complete 
consideration of the veteran's claim.


c.  Evaluation of a Scar of the Left Leg

There is a question as to whether the service connected left 
leg scar is tender and painful on objective demonstration.  
The veteran had two VA examinations in August 1996.  On the 
former of these examinations two scars were described, one on 
the distal leg and one on the dorsum of the foot.  There was 
no specific comment as to whether these scars were tender and 
painful.  On the latter examination there was some 
paresthesia on the dorsal medial aspect of the foot on 
palpation of the dorsal medial scar.  Otherwise the scars 
were unremarkable.  This indicates that one of the scars is 
painful on palpation.  Further examination is in order.


d.  Evaluation of Peripheral Nerve Injury
Secondary to Injury of the Left Ankle

On VA neurological examination in August 1996, examination of 
the left ankle showed absent ankle jerk, with diminished 
vibratory and pin prick perception in distribution of the 
dorsal and lateral plantar nerves.  There was no conclusion 
as to whether these findings were consistent with mild, 
moderate or severe peripheral nerve injury at the level of 
the left ankle.

A June 1997 EEG/NCV received at the Board in March 1998 
revealed abnormal left lateral plantar and left medial 
plantar studies compatible with tarsal tunnel syndrome on the 
left.  A subsequent consultation in January 1998 indicated a 
diagnostic impression of entrapment of the posterior tibial 
nerve and/or plantar nerve branches of the left foot.  Joseph 
B. James, M.D., commented that the veteran had signs of 
peripheral neuropathy or post-traumatic neuropathy with 
numbness extending up to his proximal leg in a stocking 
fashion that is unrelated to his tarsal tunnel syndrome.

The veteran's representative has contended that the 
assignment of a noncompensable rating by the RO based on a 
finding of "mild distal peripheral nerve injury" is 
inappropriate considering the clinical findings at the August 
1996 
VA examination.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board may consider 
only independent medical evidence to support their findings.  
If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination.  Colvin 
v. Derwinski, 1 Vet.App.  171, 175 (1991).

Under the circumstances, and with the initial instruction 
that the veteran be given substantial advance notice of the 
dates, times and places of all VA examinations hereinafter to 
be scheduled, the issues on appeal are REMANDED for the 
following action:

1.  The veteran should be accorded a VA 
dermatological examination to ascertain 
whether the current chronic fungal 
infection of the feet is related to the 
fungal infection of the feet which was 
clinically documented in service.  The 
claims folder, including a copy of this 
remand must be reviewed by the physician 
prior to examination, and he should so 
state in his examination report.  He 
must specifically comment with regard to 
the question posed above.

2.  The RO should contact the veteran 
and ask him to provide clarification as 
to the nature of all injury to the left 
lower extremity in service.  Dates and 
specific incidents should be provided, 
as appropriate.  The veteran should be 
advised to specifically comment on (a) 
whether there was more than one injury 
to the left lower extremity in service; 
and (b) whether there was a fracture of 
any bone in the left lower extremity in 


service, an infection of the left lower 
extremity in service, or both.  
Thereafter, the veteran should 
provide a chronological list, to the 
best of his ability, of all treatment 
received for the left lower extremity 
from the date of discharge from service 
to the current time.

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain all residuals of a left ankle 
injury, to include a scar above the left 
ankle.  All clinical findings should be 
reported in detail.  The entire claims 
folder, including a copy of this REMAND, 
must be reviewed prior to the 
examination and the examiner should 
indicate that a review of the claims 
folder was accomplished.  Thereafter, 
and following examination, the examiner 
must identify all residuals of the in-
service left ankle injury and respond to 
the following questions: (a) identify, 
to the extent possible, the nature and 
etiology of the left ankle pathology; 
(b) conduct range of motion studies of 
the left ankle and report the results in 
all degrees and planes; (c) with regard 
to scar(s) on the left lower extremity, 
indicate the location thereof and 
whether any or all scars are shown to be 
tender and painful on objective 
demonstration; (d) confirm the presence 
or absence of traumatic arthritis of the 
left ankle and, if present, indicate 
whether it is at least as likely as not 
that any demonstrated arthritic process 
is related to injury in service.

4.  The RO should also schedule the 
veteran for a VA neurological examination 
to ascertain the current 


severity of the peripheral nerve injury 
at the level of the left ankle.  All 
clinical findings should be reported in 
detail.  The entire claims folder, 
including a copy of this REMAND, must be 
reviewed prior to the examination and the 
examiner should indicate that a review of 
the claims folder was accomplished.  
Thereafter, and following examination, 
the examiner should answer the following 
questions: (a) identify all nerves which 
have 
been injured; (b) indicate whether the 
damage to each nerve is mild, moderate or 
severe in degree.

5.  The RO should undertake any 
additional development suggested by the 
findings and opinions from any of the 
requested VA examinations, or lack 
thereof.  Adjudicatory action should be 
taken which takes into account the 
applicability of the principles of 
Fenderson, supra.  If appropriate, the RO 
should consider entitlement to a 10 
percent rating pursuant to the provisions 
of 38 C.F.R. § 3.324 (1998).

If any benefit sought on appeal remains denied, a 
Supplemental Statement of the Case (SSOC) should be issued.  
The veteran and his representative should be given an 
opportunity to respond to the SSOC.  Thereafter, the case 
should be returned to the Board, if in order.  The appellant 
need take no action unless otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 

Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


